SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1200
KAH 10-00609
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
BRIAN SNELL, PETITIONER-APPELLANT,

                     V                                            ORDER

ANDREA EVANS, CEO, NEW YORK STATE DIVISION OF
PAROLE, RESPONDENT-RESPONDENT.


DEL ATWELL, EAST HAMPTON, FOR PETITIONER-APPELLANT.

ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (MARLENE O. TUCZINSKI
OF COUNSEL), FOR RESPONDENT-RESPONDENT.


     Appeal from a judgment (denominated decision and order) of the
Supreme Court, Orleans County (James P. Punch, A.J.), entered February
19, 2010 in a proceeding pursuant to CPLR article 78. The judgment
denied the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:   November 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court